OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                    AUSTIN
                                                     335




          Yourrequestcralls   for a txm&mlotiorl0f
ImllseElKilo. ul7# e0d Lw the45thLegioXatum,
hnown as the uCortlf p"
                      oat8 of Title Aat.*

         8oathn 1 of th% bctdeolueq
                                                           336


Honorable Lee Brady - page 3


where there is such conflict between the old and the
new statutes with respect to the subject matter as
that both Acts cannot stand at the same time as the
law upon the subject. In such a case the last Act
will prevail as being the latest expression of the
legislative intention.
          Section 41 declares:

               "No lien shall be valid on any
          motor vehicle which is hereafter the
          subject of a first sale, or be en-
          forcable against any such motor vehl-
          cle unless there is noted on the im-
          porter's or manufacturer's certifl-
          Gates, the date, name, and address
          of the mortgagee, whose rights arise
          out of or are incident to such first
          sale by reason of the execution of
          any written instrument by the trans-
          feree."
          While this section is in the form of negation,
nevertheless, the converse of the negation is necessar-
ily implied; that Is, that such a lien will be valid
where the requirements of the section have been com-
plied with.
          Section 45 declares:
               "Exposure for sale of any motor
          vehicle by the owner thereof with the
          knowledge or consent of any mortgagee
          shall not affect the right of any
          mortgagee as against all third partles.W
          When these two sections are read in connection
with other pertinent parts of the Act, and, indeed, in
the light of the purpose of the Act to deal broadly with
the whole subject of liens upon motor vehicles, It Is
clear, we think, that Article 4000 of the Revised Civil
Statutes forbidding the making of chattel mortgages upon
stocks of goods, wares and merchandise dally exposed to
sale is repealed by necessary implication, insofar as
motor vehicles are concerned. The obvious purpose of
the Certificate of Title Act is to cover the whole field
Honorable Lee Brady - Page 4


of liens upon motor vehicles. The language of Sec.
45, above quoted, is such that the old statute can-
not stand in the light of the new. Motor vehicles
have been taken out of the operation of Article
4000.'
          The familiar rule of statutory construct-
ion is thus epitomized in 39 Tex. Jur. p. 148:
               Where it is apparent that a
          statute is intended to embrace all
          the law upon the subject with which
          it deals, it repeals all former
          laws relating to the sanm subject.
          Under this rule, a statute that
          covers the subject matter of a for-
          mer law and is evidently intended
          as a substitute for It, although
          containing no express words to
          that effect, operates as a repeal
          of the former law to the extent
          that its provisions are revleed
          and its field freshly covered. Ac-
          cordingly, parts of the original
          act that are omitted from the new
          legislation are to be considered
          as annulled. If the later act is
          clearly intended to prescribe the
          only rules which should govern, it
          repeals the prior statute, although
          the two are not repugnant in their
          provisions."
           Not only does the Act oontain every lndicia
~of an intention to legislate with respect to the en-
tire subject-matter of liens upon motor vehicles with-
in the rule we have been discussing, but in Sec. 66
 (the emergency clause) there is specS.Piclanguage indi-
cating clearly to our minds that the particular phase
of dealers using automobile as sekurity was intended
to be covered. The language referred to Is "the faot
that an early adoption of this Act will operate to
materially safeguard dealing in motor vehicles and us-
ing the same as securi'tjr.v
          The term Vdealer" Is defined to be Wny   per-
son purchasing motnr'i~hicles for resale and retail to
Honorable Lee Brady - Page 5


owners”, and the word "dealing", as used in the emergency
clause, is simply another form of the word just defined.
Such Interpretation of the term is also in keeping with
the common understanding as to the ordinary meaning of
the words ndealerw, ydealing", and the like.
            It must be remembered that Article 4000 of
the statute%   does not make chattel mortgages executed
upon stocks of merchandise dally exposed to sale abso-
lutely void -- they are only void as to Innocent pur-
chasers, the statute being a registration statute --
such a mortgage is valid between the parties. It will
further be remembered that by Act of the 43rd Legislature
(1933) oh. 117, p. 305) (Vernon Sayles' Texas Civil
Statutes, Article 5497a) the effect of such a chattel
mortgage is further enlarged so as to make its registra-
tion apply to claims of other creditors.
          There Is nothing in the Title Certificate Act
Indicating in any way that a chattel mortgage upon a
motor vehicle inthis State Is required or,,entitledto
be registered by the County Clerk under Articles 4000
and 5497a of the statutes to make'them valid. 'On the
contrary, the exact opposite of this 'isapparent, and
thie department has in effect so held in the ruling
hereinafter referred to.
          So that, you are respectfully advised that in
the opinion of this department your inquiry should be
answered in the affirmative.
          In this connection you may be interested in
knowing that this department has heretofore construed
the Certificate of Title &t as repealing the general
registration statute,as to liens on motor vehlales.
(See opinion No. O-1539 to Mr. W. E. Yancy, Count
Auditor, Tarrant County, of date November 7, 19393 .
                               Very truly youra
                       ATTOBNEY CENE~     OF

                       BY
OS-MR                                   Ass
          ABBBCVEUMAY.29, 1940
                                                            CONP,DER.D
                                                                  li*t
         ATTORNEY GENERAL OF TEXAS